Citation Nr: 1606182	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Service connection for an acquired psychiatric disorder, to include anxiety, 
post-traumatic stress disorder (PTSD) and major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that in the December 2012 rating decision, the RO denied service connection for a mental health condition, and specified that the Veteran was diagnosed with depression.  In his November 2013 notice of disagreement, the Veteran identified his claim as one for anxiety, depression, and PTSD.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim as a claim for an acquired psychiatric disorder, to include anxiety, PTSD and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder.).

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for an acquired psychiatric disorder, further development of the record is necessary.  Despite the fact that the Veteran was afforded a VA examination in July 2014, the record still does not contain sufficient evidence on which the Board can make a determination regarding the Veteran's claim, as the July 2014 VA examination focused solely on the fact that the Veteran did not have a PTSD diagnosis and did not offer an opinion as to whether the Veteran's acquired psychiatric disorder is attributable to his period of service. 

Private treatment records from the Mayo Clinic, the Moscati Health Center, and Central Nebraska Neurology all document a diagnosis of and treatment for major depressive disorder and anxiety.  Specifically, an outpatient record dated in September 2011 from the Mayo Clinic notes that the Veteran "has a background of depression which has been severe since 2008."  Similarly, as detailed in an outpatient record dated in June 2009 from the Moscati Health Center, the Veteran requested that he be evaluated for depression and was diagnosed with MDD after an in-person examination.  

A May 2014 mental health evaluation report from Affiliates in Psychology indicates that the Veteran reported being subjected to enemy fire while in Vietnam and also told the examiner that he saw a fellow servicemember get killed by an exploding mortar.  The examiner noted that the Veteran reported that he never experienced flashbacks or panic attacks associated with his memories of his service.  However, it was the examiner's opinion that the Veteran "experiences abreaction almost all of his waking hours...[and] is preoccupied either with what he had told me or what he didn't tell me where his combat duty was concerned." 

After an in-person examination and a comprehensive mental status consultation, the examiner found that the Veteran showed "very little serious symptomatology of mental illness".  The examiner dismissed the diagnosis of PTSD, and instead diagnosed the Veteran with moderate MDD.  He then opined that the Veteran's "depression is probably related quite definitely to his experiences in Vietnam...during the Vietnam War."  In support thereof, the examiner merely stated that the Veteran did not report any depression symptoms prior to service. 

The Veteran was afforded a VA examination in July 2014 for the purpose of determining the etiology of his diagnosed acquired psychiatric disorder.  Rather than opine as to the etiology of the Veteran's acquired psychiatric disorder, the VA examiner instead focused on verifying the diagnosis of PTSD.  After an in-person examination and a review of the claims file, the examiner concluded that the Veteran's mental health profile was more appropriately diagnosed as MDD rather than PTSD.  The examiner did not offer any opinion as to the etiology of the MDD. 

After the July 2014 VA examination, the RO in an August 2014 supplemental statement of the case maintained the denial of the Veteran's acquired psychiatric disorder claim on the grounds that there was no evidence relating the acquired psychiatric disorder to an event or injury in service.  The RO acknowledged that the July 2014 VA examiner diagnosed the Veteran with MDD, but then went on to deny the Veteran's service connection claim without considering the May 2014 Affiliates in Psychology opinion which found that there was a nexus between the Veteran's current symptoms of depression and service.  A new examination is necessary in order to determine the etiology of the Veteran's acquired psychiatric disorder that makes sure to encompass the diagnosis of MDD before the Board can make a determination regarding the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA examiner who administered
the July 2014 VA examination to provide an addendum opinion as to the likely etiology of the Veteran's current acquired psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his low back disability symptoms.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of  the May 2014 mental health evaluation report from Affiliates in Psychology in which the examiner opined that the Veteran's "depression is probably related quite definitely to his experiences in Vietnam...during the Vietnam War."

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include anxiety, PTSD and MDD, was in whole or in part incurred in or aggravated during active service.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so. 

2. After completion of the foregoing, readjudicate the
service connection claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




